Citation Nr: 1446875	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-43 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for service-connected myositis ossificans, right ankle from December 15, 2005.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps June 1980 to June 1984, and in the Army from July 1987 to November 1991.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In April 1992, the RO granted service connection for a right ankle disability and awarded a 10 percent evaluation, effective November 13, 1991.  The Veteran failed to report for a VA re-examination in April 1994. In a May 1994 letter, the RO proposed to terminate his benefits.  The RO indicated that the Veteran needed to submit VA Form 21-4138 if he was ready to report for an examination. No response was received.  Subsequently, in a July 1994 administrative decision, the RO terminated the Veteran's VA compensation benefits effective August 1, 1994.  The Veteran did not file a disagreement.

In a December 2005 VA Form 21-526, the Veteran filed a claim for service connection for his right ankle.  The RO erroneously construed this as an increased rating claim and, in a July 2006 rating decision, continued the 10 percent evaluation, indicating that a 10 percent rating had been in effect from November 13, 1991, but failed to note that his benefits had been suspended.  Subsequently, the RO in an October 2006 notice determined that service connected benefits for the right ankle were reinstated effective December 15, 2005, essentially re-established entitlement to the 10 percent rating effective that date.  However the Veteran has not only appealed the RO's failure to restore a 10 percent rating prior to December 15, 2005, but has also appealed the RO's 10 percent rating in effect as of this date.  To best address this procedural history, the right ankle issue was bifurcated into separate issues, that of entitlement to the restoration of a 10 percent evaluation for myositis ossificans, right ankle prior to December 15, 2005 and entitlement to an increased disability rating in excess of 10 percent for service-connected myositis ossificans, right ankle from December 15, 2005.

The Veteran requested a Board hearing on these matters, and following remand by the Board in December 2012, received notice of the date and location of said hearing.  The Veteran, however, failed to report for that hearing. Not having received a request for postponement, the Board considers the request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d).

The Board again remanded this matter in April 2013 for additional development.  In December 2013 the Board disposed of the issue of entitlement to the restoration of a 10 percent evaluation for myositis ossificans, right ankle prior to December 15, 2005, but found it necessary to again remand the issue of entitlement to an increased disability rating in excess of 10 percent for service-connected myositis ossificans, right ankle from December 15, 2005 as well as an appealed issue of entitlement to service connection for tinnitus.  While the matter was pending on remand, the RO granted service connection for tinnitus in a July 2014 decision, and the Veteran did not appeal the initial rating or the effective date of the grant.  Thus this matter is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date). 

The remaining issue on appeal of entitlement to an increased disability rating in excess of 10 percent for service-connected myositis ossificans, right ankle from December 15, 2005 is returned to the Board for additional consideration.


FINDING OF FACT

The record does not reflect that from December 15, 2005, the Veteran's service-connected right ankle disability has ever been manifested by marked limitation of motion, ankylosis, or malunion of the os calcis or astragalus.  The Veteran has not undergone an astragalectomy. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service connected residuals of a right ankle strain have not been met from December 15, 2005.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.15, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5023, 5270-5274 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486 . 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In pre-adjudication letters dated in January 2006 and April 2006, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  These letters also informed him of the types of evidence that would be considered to substantiate his claim and the information and evidence needed to sustain a claim for an increased disability rating.  In addition, the April 2006 letter met the notice requirements set out in Dingess.  Neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) , and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

Post-service private medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remanded this case in December 2012 for the purpose of scheduling a hearing (the request of which was later withdrawn), and remanded again in April 2013 and December 2013 for additional development including to provide the Veteran with a VA examination to ascertain the current nature and severity of his service-connected ankle disability.  The Veteran was provided with the required examination in April 2014 with addendum added July 2014.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the report describes the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria and Analysis 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R., Part 4 (2013).  Separate diagnostic codes identify the various disabilities. 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition. 38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. 38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10 (2013).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder. In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.  Here staged ratings have already been assigned. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207 -08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran's right ankle disorder has been rated under the Diagnostic Code 5023 for myositis ossificans.  Under this particular Diagnostic Code, the affected part is rated based on limitation of motion.  Diagnostic Code 5271 provides assignment of a 10 percent rating for moderate limited motion of the ankle, and a 20 percent rating for marked limited motion. 38 C.F.R. § 4.71a (2013).  This specific Diagnostic Code does not provide for a rating in excess of 20 percent.  The words "moderate" and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2013).  Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees. 38 C.F.R. § 4.71a , Plate II (2013).

Private treatment records submitted by the Veteran from 2006 primarily address other medical problems but include a notation in a February 2006 orthopedic record noting the right ankle to have a classic syndesmosis injury with that part of ankle profoundly tender with moderate swelling.  The diagnosis included chronic syndesmosis.  

The report of a February 2006 VA examination revealed current complaints of constant pain in the right ankle, limited flexibility and weakness.  He reported exacerbation of pain with all standing activities and radiation of the pain to the heel.  All standing activities were limited to no more than 3 to 4 minutes at a time.  He could not run or exercise on the ankle.   He used a heating pad, Tylenol and Motrin to help him with the pain.  He denied any history of surgeries to the ankle.  He lost about 5 work days per year due to symptoms.  Physical examination revealed his leg length was equal bilaterally.  His posture was normal but his gait was abnormal with a right sided limp.  He did not use a device for ambulation.  Examination of the right ankle revealed edema, effusion and tenderness on the lateral malleolus.  No other deformities on movement were noted.  Ankylosis was absent.  The right ankle range of motion was 15 degrees dorsiflexion and 10 degrees plantar flexion with associated pain.  

Range of motion on the right side was described as further limited by pain fatigue weakness and lack of endurance but not incoordination after repetitive movement, with pain having the most major impact.  The examiner was unable to determine the additional limitation in degrees without resorting to speculation.   X ray revealed no fracture, dislocation.  The diagnosis of right ankle myositis with ossifications was unchanged.  The impact on his usual occupation and daily activities was by causing radiation of pain and limitation of all standing activities to no more than 3 or 4 minutes at a time.  He was unable to run or exercise.   

In April 2014 the Veteran underwent a VA examination of the right ankle, with review of the electronic claims file and in person examination.  The diagnosis rendered by the examiner was right ankle myositis with ossifications.  Subjectively he reported a standing limit due to right leg ache and pain with residuals tightness the day after if limits are exceeded.  Walking was limited to a few hundred yards; he reported tripping. Uneven surfaces causes increased pain in the ankle and foot.  He used a treadmill for exercise.  He was unable to participate in any impact activity or any activity that strains the ankle such as sports.  He denied hospitalizations or acute flares since discharge in 1991.  He used over the counter NSAIDS for partial relief of right ankle pain that can radiate into the leg and foot.  He reported that flares and mostly repetitive or extended use causes increased pain and fatigue in the right ankle affecting the right lower leg and right foot, mild incoordination and no further loss of range of motion.

Physical examination revealed that his right ankle initial range of motion included 30 degrees of plantar flexion and 15 degrees of dorsiflexion, with painful motion beginning at the ends of these ranges.  After repetitive use his right ankle plantar flexion was reportedly 45 or greater, and dorsiflexion (extension) was 20 or greater.  However this measurement is noted to be the same measurement made for the initial range of motion for left ankle not subject to this appeal, and the left ankle's range of motion post repetitive use was curiously reported to be identical to the initial range of motion recorded for the service connected right ankle (30 degrees of plantar flexion and 15 degrees of dorsiflexion.)  In any event, there was no functional loss after repetitive use of the right ankle shown in this examination.  However he reported that his functional loss/impairment and/or additional limitation of motion of the ankle after repetitive use were noted as less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Localized tenderness or pain on palpation of the joints/soft tissue of the right ankle was also noted.  Ankylosis of the ankle, subtalar and/or tarsal joint wan not reported.  His strength was 5/5 on plantar flexion and dorsiflexion.  Stability testing revealed laxity on talar tilt test when compared to the other side.  No other significant findings were reported on clinical examination.   Degenerative or traumatic arthritis was reported based on imaging studies of the ankle that were performed.  The examiner stated that the right ankle conditions impacts the Veteran's ability to work by impeding his ability to participate in impact activities, limited use of stairs with a railing, limited ambulation on uneven ground to 100 yard, 300 yards on flat ground, and standing 10 minutes due to right ankle pain that can radiate to the leg and foot.

A July 2014 addendum to the VA examination stated as follows:  "I have reviewed the conflicting medical evidence and am providing the following opinion:  The veteran does not have indication of significant abnormal weight bearing to date. He has limited ambulation due to ankle and plantar pain.  There were no abnormal callous formation or shoe wear, no breakdown in the feet, no skin changes or vascular changes in the right ankle."

The Board finds that the symptomatology attributable to the Veteran's right ankle disability more closely approximates no more than overall moderate limitation of motion, consistent with the 10 percent rating assigned.  In so finding, the Board observes that prior to repetitive use the Veteran had 30 degrees plantar flexion-less only 15 degrees from normal and 15 degrees dorsiflexion-less only 5 degrees from normal at his most recent April 2014 VA examination.  Repetitive motion actually increased his motions of plantar flexion and dorsiflexion to normal or better on this examination.  Although more restriction was shown in the earlier VA examination, this was no more than moderate, again with dorsiflexion only 5 degrees less than normal but with plantar flexion restricted by 35 degrees from normal.  The examiner was unable to ascertain an additional limitation of motion on repetitive use, thereby limiting the probative value of this examination's findings.  VA treatment records fail to disclose any evidence suggestive of severe limitation of motion.  

As there is no evidence that the Veteran suffers from ankylosis, malunion of the os calcis or astragalus, or has received an astragalectomy, a disability rating under Diagnostic Codes 5270, 5272, 5273, or 5274 is not appropriate. 

In conclusion, a higher disability rating for service connected myositis ossificans, right ankle from December 15, 2005 is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Extraschedular considerations

 In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

 Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds that neither the first nor second Thun element is satisfied here. 

The Veteran's service-connected right ankle disability is manifested by primarily by pain, which increases based upon the Veteran's activities.  This symptom is contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the ankle provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, the rating schedule additionally contemplates functional loss, which may be manifested by, for example, pain, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2013).  For disabilities of the ankle, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.

In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.  With respect to the second Thun  element, the evidence does not suggest that any of the 'related factors' are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his right ankle disability has caused him to miss work or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected right ankle disability do not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

A disability rating in excess of 10 percent for service-connected myositis ossificans, right ankle from December 15, 2005 is denied.  




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


